Citation Nr: 0822787	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-37 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  The hearing 
transcript is associated with the claims folder.

At the May 2008 hearing, the veteran submitted additional 
evidence in support of his claim, and waived RO consideration 
of this evidence in the first instance. 


FINDING OF FACT

The veteran's PTSD stems from his exposure to the threat of 
bodily harm and imminent danger while serving aboard the USS 
MONTICELLO in Vietnam.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  

Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

It is important to note that, as stated by the Court, 
"[j]ust because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

A private examiner, R.M.S., Ph.D, from the Department of 
Psychology at the University of Hawaii, has provided a 
diagnosis of PTSD which conforms to the DSM-IV criteria.  
38 C.F.R. § 4.125(a).

Thus, the issue presented on appeal concerns whether any of 
the veteran's stressors found productive of PTSD is verified 
by the evidence of record.  Doran, 6 Vet. App. at 288-89.

In this case, the veteran has emphasized that his PTSD 
results from witnessing a helicopter gunship being shot down 
in Da Nang Harbor and the RO has essentially limited its 
inquiry to whether this event has been verified.  However, 
the sufficiency of stressor to produce PTSD is a medical 
determination, which is beyond the competency of the Board 
and the veteran.  Cohen, 10 Vet. App. at 143.  See generally 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
adjudicating this case, the Board must consider all stressors 
medically determined to have produced the veteran's PTSD and 
not limit its inquiry to only those stressors identified by 
the veteran in his PTSD questionnaire.

A close review of the examination reports by Dr. R.M.S., 
demonstrates that military stressors other than the alleged 
helicopter incident have been identified by this examiner has 
causing the veteran's PTSD.  For example, a comprehensive 
examination report dated May 2004 indentified as 
"Stressors" the veteran's claimed combat activities aboard 
the USS MONTICELLO in January 1968, and the USS PICTOR from 
July until November 1968.  The veteran described his service 
aboard the USS MONTICELLO as involving insertion and 
extraction of special forces under enemy fire.  The examiner 
identified these claimed events as confronting the veteran 
with threatened death and serious injury and/or a threat to 
the physical integrity of self or others.  Furthermore, the 
examiner stated that the veteran's response to these events 
involved intense helplessness and horror.

The veteran's personnel records confirm that he served aboard 
the USS MONTICELLO from December 1966 to May 1968, and aboard 
the USS PICTOR from September 1968 to December 1969.

On July 12, 1967, the veteran was authorized to wear the 
Vietnam Service Medal with one Battle Star for duty aboard 
the USS MONTICELLO, in accordance with SECNAVNOTE 1650 of 
June 16, 1967.  The citation for the award is not associated 
with the claims folder.

On January 18, 1968, the veteran was authorized to wear the 
Meritorious Unit Commendation Ribbon based upon outstanding 
performance of duty in action against Viet Cong insurgent and 
North Vietnamese regular force troops in the Republic of 
Vietnam from 18 June to 4 August 1967.  The USS MONTICELLO 
was part of amphibious Ready Group Bravo which conducted 
Operations Beacon Torch, Beaver Track, Bear Chain and 
Kangaroo Kick which resulted in significant enemy casualties, 
interdictions and denying the enemy the use of strongholds.

While serving aboard the USS PICTOR, the veteran received 
Hostile Fire Pay for operations conducted in a combat zone 
for 4 separate periods of time between August and October 
1969.

The Board notes that hostile fire or imminent danger pay area 
is defined as being subject to hostile fire or explosion of 
hostile mines; on duty in an area involving imminent danger 
of being exposed to hostile fire or explosion of hostile 
mines and in which, during the period of duty in that area, 
other members of the uniformed services were subject to 
hostile fire or explosion of hostile mines; killed, injured, 
or wounded by hostile fire, explosion of a hostile mine, or 
any other hostile action; or on duty in a foreign area being 
subject to the threat of physical harm or imminent danger on 
the basis of civil insurrection, civil war, terrorism, or 
wartime conditions.  37 U.S.C.A. § 310.

The veteran's service personnel records establish that both 
the USS MONTICELLO and USS PICTOR served in combat zones.  
The veteran's descriptions that the USS MONTICELLO came under 
enemy fire while performing insertions and extractions of 
Special Forces is consistent with the January 18, 1968 
citation awarding the Meritorious Unit Commendation Ribbon 
for duty in action against enemy forces.  

The July 1967 award of a Battle Star suggests coming under 
enemy fire.  Additionally, the veteran's imminent danger area 
pay suggests he may have been subject to the threat of bodily 
harm.  

Simply stated, all these factors, when combined, strongly 
suggest that the veteran was in fact exposed to traumatic 
events involving threats of personal harm.  Suozzi, 10 Vet. 
App. at 311.

Although the veteran has provided some inconsistent 
statements regarding his in service stressors, the Board 
finds that there is sufficient available evidence to 
corroborate the veteran's claimed stressor of exposure to the 
threat of bodily harm and imminent danger while serving 
aboard the USS MONTICELLO in Vietnam which, as held above, 
has been identified as a stressor productive of the veteran's 
PTSD.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's PTSD stressor has been corroborated.  
38 U.S.C.A. § 5107(b); Pentecost, 16 Vet. App. 124 (2002).  
The appeal, therefore, is granted.

This decision does not suggest that all of the veteran's 
problems may be reasonably associated with service many years 
ago or with the stressors cited above.  Simply stated, it is 
a finding that the veteran has PTSD related to a stressor in 
service.  The extent of the disorder is not before the Board 
at this time.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.
ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


